Citation Nr: 1450025	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder to include asbestosis and chronic obstructive lung disease (COPD), as to claimed inservice asbestos and chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.


FINDINGS OF FACT

1.  Asbestosis is attributable to service.  

2.  COPD is not attributable to service.  



CONCLUSIONS OF LAW

1.  Asbestosis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

2.  COPD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  In addition, pertinent VA and private medical opinion evidence is of record.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that when he was in the military, he was a light wheeled vehicle mechanic which involved inspecting brakes and clutches.  While performing these duties, he had to take the wheels and hubs off to inspect the brake pads and was exposed to asbestos dust at that time and while cleaning the work area,  He said that prior to May 1975, brake pads and clutches were made of asbestos.

The STRS do not reflect respiratory diagnoses.  Post-service, medical records dated in the 2000's onward reflect diagnoses of asbestosis and COPD.  

VA's Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.21 (Oct. 3, 1997) provides guidelines regarding asbestos exposure.  It is indicated that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  It is also noted that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  There can also be a latent period for asbestos-related diseases which can vary from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

M21-1, Part VI, para. 7.21,  Part (a) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  

In this case, the RO did not concede exposure to asbestos.  However, the Veteran had possible exposure in his duties as he was exposed to clutch facings and brake linings.  

There is some varied medical evidence in this case.  In particular, 2009 medical records of the Spring Valley Medical Center included pulmonary function tests (PFTs0 which revealed severe restrictive lung disease.  This finding was then noted in subsequent VA records.  An October 2011 VA computerized tomography (CT) reflected numerous mixed pleural and parenchymal based calcified and non-calcified lung nodules within the right and left lungs.

In a December 2011 letter, a VA examiner (who is noted as treating the Veteran in prior outpatient records) indicated that the Veteran had been diagnosed with asbestosis based on examination and radiographic findings.  The Veteran had reported (accurately) that his military duties included work as an auto mechanic.  The examiner opined that there was possible asbestos exposure at this time, consistent with the M-21 information.  She also opined that it was as likely as not that this exposure contributed to his condition.  Another private physician provided a statement which indicated that the Veteran had episodes of shortness of breath (SOB), wheezing, and cough which were most likely a result of his inservice asbestos exposure.  This physician listed the current diagnoses as asbestosis and COPD.  

In January 2012, a VA examination was conducted which yielded a diagnosis of COPD, an obstructive rather than a restrictive lung disorder.  This examiner opined that the Veteran did not have asbestosis.  The examiner indicated that asbestos causes restrictive lungs disease, but his PFTs showed obstructive lung disease.  The examiner noted that the Veteran had a prior history of cigarette smoking which the examiner opined was the most likely cause of the COPD.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, all of the medical opinions are probative.  Essentially, there is no dispute that asbestos exposure causes restrictive lung disease, including asbestosis.  Although the private examiner indicated that the Veteran's current diagnosed included COPD, he was non-specific in the opinion as he also listed asbestosis.  Nonetheless, the notation by the January 2012 examiner that asbestosis reflects restrictive lung impairment is consistent with M-21.  Thus, the Board finds that the January 2012 opinion regarding the etiology of COPD to be the most probative on that point as the etiology was explained, unlike in the private opinion.  As such, service connection for COPD is not warranted.  However, although this examiner felt that the PFTs at that time did not show asbestosis, the other medical evidence of record unequivocally establishes this diagnosis.  There is PFT and CT evidence consistent with this diagnosis as well as a clinical diagnosis by a medical professional.  In addition, as noted, the Veteran's inservice duties included those where exposure to asbestos was probable.  In affording all benefit of the doubt to the Veteran, service connection for asbestosis is warranted.  


ORDER

Service connection for asbestosis is granted.  

Service connection for COPD is denied.  



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


